Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER'S AMENDMENT
1.	This application is in condition for allowance except for the presence of claims 15-18 non-elected without traverse.  Accordingly, claims 15-18 have been cancelled.
2.	Cancel claims 15-18.

Allowable Subject Matter


3.	Claims 1-14 are allowed.
4. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "performing a second-pass photolithography process by using a second photomask as a mask and a second photoresist layer to protect the peripheral gate structure, the select gate structure, and the sidewalls on sides of the peripheral gate structure and the select gate structure; removing the control gate structure between its sidewalls; and performing etching by using the sidewalls, the peripheral gate structure and the select gate structure as masks to form the control gate, the peripheral gate, and the select gate” (claim 1) as instantly claimed and in combination with the additionally claimed method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
5. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 8,202,683-discloses a method for forming a pattern of a semiconductor device is provided. Specifically, in a method for manufacturing a NAND flash memory device using a spacer patterning process, a dummy pattern, which is not used in an actual device operation, is additionally formed in a peripheral circuit region when a photoresist pattern for forming a string pattern is formed in a cell region.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/DAVID VU/
Primary Examiner, Art Unit 2818